Matter of Costigan v Renner (2018 NY Slip Op 02612)





Matter of Costigan v Renner


2018 NY Slip Op 02612


Decided on April 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2017-04664
 (Docket Nos. V-16300-10, V-16301-10)

[*1]In the Matter of Daniel Costigan, appellant, 
vElizabeth Renner, respondent.


Daniel A. Costigan, P.C., Fresh Meadows, NY, for appellant.
Elizabeth Renner, Bayside, NY, respondent pro se.

DECISION & ORDER
In a visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Queens County (Stephen J. Bogacz, J.), dated March 29, 2017. The order denied the father's motion for an award of counsel fees.
ORDERED that the order is affirmed, with costs.
Between April 15, 2013, and June 5, 2013, a hearing was conducted in connection with, inter alia, a petition by the father to modify certain visitation provisions contained in a prior order of the Family Court dated September 28, 2012. On September 24, 2013, the Family Court issued a final order modifying visitation. By notice of motion dated January 15, 2014, approximately four months after the final order modifying visitation was issued, the father moved for an award of counsel fees in that proceeding. The Family Court denied the motion, and the father appeals.
Contrary to the father's contention, the Family Court properly denied, as untimely, his motion for an award of counsel fees in connection with the subject proceeding to modify visitation, as the father's motion was made after the final order modifying visitation had been issued (see Matter of Silver v Green, 119 AD3d 806, 808).
The father's remaining contentions are either without merit or improperly raised for the first time on appeal.
RIVERA, J.P., HINDS-RADIX, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court